In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  Nos. 06-13-00157-CR &
                       06-13-00158-CR



           MICHAEL J. GALLOWAY, Appellant

                             V.

             THE STATE OF TEXAS, Appellee



On Appeal from the Criminal District Court 4 of Dallas County
                   Dallas County, Texas
      Trial Court Nos. F-1054301-K & F-1054302-K




        Before Morriss, C.J., Carter and Moseley, JJ.
                                MEMORANDUM OPINION
       Michael J. Galloway appeals the revocation of his deferred adjudication community

supervision in our cause numbers 06-13-00157-CR and 06-13-00158-CR. The clerk’s record

that has been filed in this Court does not include a certified bill of costs. As a result, Galloway

argues in each case that the record is insufficient to support the trial court’s order that he pay

court costs.

       “[A]n officer of the court shall certify and sign a bill of costs stating the costs that have

been accrued and send the bill of costs to the court to which the action or proceeding is . . .

appealed.” TEX. CODE CRIM. PROC. ANN. art. 103.006 (West 2006). Costs may not be collected

from the person charged with the costs until a written bill containing the items of cost is

produced and signed by the officer who charged the cost or the officer entitled to receive

payment for the cost. TEX. CODE CRIM. PROC. ANN. art. 103.001 (West 2006).

       The precedent of the Dallas Court of Appeals requires us to order that the clerk’s record

be supplemented with a certified bill of costs. Under the authority of Rule 34.5(c)(1) of the

Texas Rules of Appellate Procedure, we order the Dallas County District Clerk to prepare and

file, within ten days of the date of this order, supplemental records containing a detailed

itemization of the costs assessed in each of these cases. See TEX. R. APP. P. 34.5(c)(1).

       IT IS SO ORDERED.



                                              BY THE COURT

Date: April 17, 2014


                                                 2